Summit App. No. 20981, 2002-Ohio-4250. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at pages 1-2 of the court of appeals’ Journal Entry filed September 17, 2002:
“When a trial court sentences an individual to a maximum sentence, must the trial court make the requisite findings and state its reasons solely from the bench at the sentencing hearing or is it sufficient for the trial court to make the requisite findings and state its reasons in the sentencing journal entry?”